Citation Nr: 0506340	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-36 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of barium enema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to March 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  A hearing was held at 
the RO before the undersigned Veterans Law Judge in March 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that benefits pursuant to 
38 U.S.C.A. § 1151 are warranted.  He claims that a VA barium 
enema procedure performed on March 8, 1996 caused him to have 
lower intestine damage.  He had private surgery on March 9, 
1996, and again in October 1996.

A March 9, 1996 Desert Springs Hospital operation report 
states that Dr. Christian Stoermer is the veteran's primary 
physician and that the veteran had also been going to the VA 
clinic for about a year.  Desert Springs Hospital reports 
also indicate that the veteran received emergency room 
treatment there that day, before the Desert Springs Hospital 
admission.  An April 1996 VA medical record references VA 
treatment in February and March 1996.  An October 1996 report 
from Joseph P. Thornton, M.D., at the Sunrise Hospital and 
Medical Center, indicates that work-up between the months of 
March and October 1996 had failed to reveal the source of 
ischemia.  In an enclosure to a September 2002 VA Form 21-
4138, the veteran indicated that paramedics transported the 
veteran to the Desert Springs Emergency room on March 9, 
2002.  He also stated that his wife had a phone conversation 
on March 11, 1996 with the veteran's VA physician, who 
indicated that the procedure was normal and that there were 
no complications and that it was not their fault.

The veteran requested VA to obtain its own treatment records 
in September 2002.  No VA medical records from 1995 or 1996 
are contained in the claims folder.  The March 9, 1996 Desert 
Springs emergency room medical record is not contained in the 
claims folder.  No records from Dr. Christian Stoermer from 
prior to the veteran's March 9, 1996 Desert Springs 
hospitalization are contained in the claims folder.  Records 
of treatment the veteran received between March and October 
1996 to reveal the source of ischemia are not contained in 
the claims folder.  

Additional development to obtain medical records is 
necessary, under VA's duty to assist.  Accordingly, the case 
is REMANDED to the agency of original jurisdiction (AOJ) for 
the following action:  

1.  VA medical records from 1995 through 
1996 should be obtained, as should any 
report of contact between the veteran's 
wife and the VA doctor the veteran 
identified in the veteran's enclosure to 
his September 2002 VA Form 21-4138.  
Records from Dr. Christian Stoermer from 
prior to March 9, 1996, concerning the 
veteran's gastrointestinal system, 
should be obtained.  Records of work-up 
the veteran received between March and 
October 1996 to reveal the source of his 
ischemia should be obtained.  All of 
these records should be incorporated 
into the veteran's claims folder.  

2.  After all the records have been 
obtained to the extent practical, the RO 
should obtain a medical opinion by a 
specialist in gastroenterology.  The 
examiner should opine whether there is 
any relationship between the barium 
enema and the veteran's necrotic bowel 
which was reported on March 9, 1996.  If 
the barium enema caused necrotic bowel, 
the examiner should indicate whether 
this was due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on VA's part in furnishing 
treatment.  If the barium enema caused 
necrotic bowel was this an event not 
reasonably foreseeable (an ordinary 
risk)?  The claims folder should be made 
available to the examiner.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran has or can obtain evidence, that evidence must be 
submitted by him.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


